Title: General Orders, 20 February 1778
From: Washington, George
To: 

 

Head-Quarters [Valley Forge] February 20th 1778. Friday.
Middleborough—McDougall McIntosh.


At a board of General Officers held Feby 19th 1778—to take into Consideration the promotion of Majr Michael Ryan and after having heard the reasons for and against it, are of opinion that his promotion to the Rank of Major in 10th Pennsylvania Regimt is irregular. The Commander in Chief is therefore obliged to suspend the appointment of Major Ryan in the said Regiment.
The same board likewise took into consideration the Memorial of Captn James Grier; after hearing his allegations in support of it and what the Majors in the Pennsylvania line promoted in the year 1777—had to offer are of opinion that though Captain Grier stood fair for promotion on the 3rd day of January 1776—yet as he was not promoted to fill up the Vacancy (which then existed) until the 7th day of march following and as agreeable to the then regulations of the Army he could not take rank from the time of the Vacancy’s happening, only, but from the time of his appointment, he has not a just claim to take rank of the Majors appointed in the State of Pennsylvania in the year 1777.
Captn Grier will therefore consider this settlement of his rank as final.
An immediate return to be made from the Virginia Line of all the men whose times have expired & who have been reinlisted, to comprehend also all those whose term of service is near expiring—of those who have reinlisted; Such as may be absent on furlough or otherwise must be distinguish’d from those present.
